department of the treasury internal_revenue_service washington d c kar form looue get sou of pee soper -ge yi of - of ee tw of 6--c0u yim oy - -00 employer_identification_number key district -_4man ope ed contact person id number telephone number dear applicant this in response to the ruling requests contained in your letter dated date you asked that we rule on the application of sec_507 and chapter of the internal_revenue_code to m’s transfer of all of its assets to two newly created private_foundations n and o m was incorporated in april m has been recognized by the service as exempt from federal_income_tax under sec_501 of the code and has been classified as a private d e and f are the foundation under sec_509 the directors of m are b c d e and f children of b and c pursuant to the divorce of b and c the parties want the assets of m divided equally so that b and c each have the right to create a separate private_foundation for one-half core incorporated in november n to this end noon oy of the assets held bs mi and o both qualify for tax exemption under sec_501 of the code both are private_foundations under sec_509 b will be one of the directors of n and c will be one of the d e and f along with one other individual are the other directors aside from directors of o d e and f along with their mother c constitute the entire membership of the board b of n of directors of o m will transfer an equal portion of its net assets to n and o for no consideration thereafter m will pay all of its remaining liabilities and expenditures if any will terminate its activities and will be dissolved in connection therewith the directors will file a final accounting and will notify the service of their intention to terminate m’s status in an appropriate manner pursuant to sec_507 of the code at the time of termination there will not have been any willful repeated act or failure to act or willful flagrant act or failure to act which would give rise to liability for taxes under chapter of the code on the day that m ceases to be a private_foundation it will have no net assets the transfer of m’s assets will not take place until you receive the favorable rulings requested herein m has no expenditure_responsibility grants outstanding under sec_4945 of the code sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization the meaning of the terms liquidation merger reorganization redemption and recapitalization is determined by the law of the state in which the private_foundation was incorporated or formed sec_1_507-3 of the income_tax regulations provides in part that for purposes of sec_507 the terms ‘other adjustment organization or reorganization’ shall include any partial_liquidation or any significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that generally a significant disposition of assets occurs where the aggregate disposition to one or more private_foundations for the taxable_year i sec_25 or more of the fair_market_value of the net assets of the transferor at the beginning of the taxable_year sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 provides that unless a private_foundation voluntarily gives notice of termination pursuant to sec_507 a transfer of assets s described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 further section b provides that a private_foundation which makes a sec_507 transfer is not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_507 of the code provides that except as provided in sec_507 a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate voluntary termination or it commits willful repeated acts or failures to act or a willful or flagrant act or failure to act giving rise to liability under chapter and is notified that it is liable for the termination_tax imposed under sec_507 and the foundation pays the tax imposed by c or such tax is abated sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by code sec_6033 and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c the transferee organization shall not be treated as a newly created organization instead the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 of the regulations provides in part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations provides that ifa privace foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f and chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_482-1 of the regulations provides that the term controlled includes any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert it is the reality of the controi that is decisive not its form or the mode of its exercise sec_1_507-3 of the regulations example provides that where a private_foundation transfers all of its assets to three other private_foundations all of which are created and controlled by two trustees of the transferor foundation then the transferee foundations are treated as if they were the transferor foundation with respect to the exercise of expenditure_responsibility over an outstanding grant made by the transferor foundation further inasmuch as the three foundations are treated as the transferor foundation rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements which must be exercised under code d and h with respect to the transfer of assets to the three foundations sec_4940 of the code imposes a percent excise_tax on the net investment of a private_foundation for each taxable_year sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation the initial taxes are paid_by the disqualified_person who participates in the act of self-dealing and any foundation_manager who knowingly participates in the act of self-dealing sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation sec_4942 provides in part that the term undistributed_income means with respect to any private_foundation for any taxable_year the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundatiun except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection g except as provided in paragraph sec_4942 of the code provides that the term qualifying_distribution includes a contribution to a sec_501 organization described in sec_4942 ag or ii if the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in sec_4942 has been made by such organization sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall be counted toward satisfaction of such requirement to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the record-keeping requirements of sec_4942 shall not apply during any period in which it has no assets revrul_78_387 1978_2_cb_270 states that because two private_foundations are controlled by the same persons the transferee foundation shall be treated as if it were the transferor foundation pursuant to sec_1_507-3 of the regulations accordingly for purposes of determining its distribution_requirements under sec_4942 of the code the transferee private_foundation may reduce its distributable_amount by the excess qualifying_distribution carryover of the transferor foundation sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of the private_foundation the tax is imposed on the private_foundation that makes the expenditure and the foundation_manager who agreed to the making of the expenditure knowing that it is a taxable_expenditure sec_4945 provides that the term taxable_expenditure means an amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in section dollar_figure c sec_1_507-3 of the regulations provides that except as provided in subparagraph where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor however the exception contained in this subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which such transfer is made sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a foundation_manager which term is defined in sec_4946 to mean an officer director or trustee of a foundation sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified persons shall not include any organization which is described in sec_501 other than an organization described in sec_509 m’s transfer without consideration of all its assets to n and o constitutes a significant disposition of its assets to other private_foundations within the meaning of sec_1_507-3 of the regulations accordingly the proposed transfer is described in sec_507 of the code and will not be subject_to tax under sec_507 further in accordance with sec_507 and underlying regulations n and o shall not be treated as newly created organizations also they will be deemed to possess certain attributes and charactertistics of m see sec_1_507-3 inasmuch as m’s transfers of all of its assets to n and o are transfers pursuant to sec_507 they wil not result in termination of m’s private_foundation_status under sec_509 nor will it result in imposition of the foundation status termination_tax under sec_507 see sec_1_507-4 of the regulations pursuant to sec_1_507-1 and of the regulations m’s transfers to n and o should not constitute either a notification of m’s intent to terminate its status as a private_foundation under code sec_507 or any willful repeated acts or failures to act or a willful and flagrant act or failure to act under sec_507 therefore m should not be liable for any_tax under sec_507 pursuant to sec_1_507-3 of the regulations m’s aggregate tax benefits will be transferred to n and o in proportion to the assets transferred to each and accordingly n and o will be subject_to the proportionate amount of any liability that m may have incurred under chapter of the code to the extent not satisfied by m inasmuch as m’s grants to n and o will be considered donations they will not be treated as net_investment_income under sec_4940 of the code or any taxable sale or disposition under that section as with the situation described in revrul_78_387 after m transfers all of its assets to n and o m’s excess qualifying distributions if any under sec_4942 of the code should be available to be used proportionately by n and o to reduce their distributable_amount under sec_4942 because n and o a of the regulations are controlled by the same persons who control m see section pursuant to sec_1_507-3 of the regulations the record-keeping requirements of sec_4942 of the code do not apply to m after it has transferred all of its assets to n and o under sec_1_507-3 of the regulations where a private_foundation transfers all of its assets to sec_501 organizations pursuant to sec_507 the transfers will not be treated as taxable_expenditures under sec_4945 accordingly m’s transfer of all its assets to n and o will not constitute taxable_expenditures under sec_4945 or otherwise subject m to tax under that section under sec_1_507-3iii example of the regulations a private_foundation which makes code sec_507 transfers of all of its assets to sec_501 organizations including private_foundations will not have to face any expenditure_responsibility requirement under sec_4945 accordingly m will not have to exercise any expenditure_responsibility with respect to its transfers of all of its assets to n and o inasmuch as these foundations are tax exempt under sec_501 pursuant to sec_1_507-3 of the regulations and for purposes of chapter and code sec_507 through n and o will be treated as if each were m in the proportion that the fair_market_value of m’s assets less encumbrances transferred to n and o bears to the fair_market_value of m’s assets less encumbrances immediately before its transfer of assets under sec_1_507-1 of the regulations m and its foundation managers will not be required to file the annual information_return required by code sec_6033 for any_tax year after the tax_year in which the last transfers of all of m’s assets occur if during such subsequent tax_year m has neither legal nor equitable_title to any assets or engages in any activities the legal accounting and other expenses if reasonable in amount incurred by m n and o in connection with this ruling_request and in carrying out the transfers of assets should be considered qualifying distributions under code sec_4942 because they are paid to achieve the charitable purposes of making the grants to n and o and for the same reason the payments of such costs should not constitute taxable_expenditures under sec_4945 based on the foregoing we rule as following m’s transfers of all its assets to n and o will constitute a significant disposition of its assets to one or more private_foundations under sec_507 of the code will not result in termination of m’s private_foundation_status m’s transfers to n and o under sec_507 but instead will constitute a reorganization between these private_foundations under sec_507 b s m’s transfers to n and o will not constitute notification of m’s intent to terminate its private_foundation_status under sec_507 of the code or any willful repeated acts or failures to act or any willful and flagrant act or failure to act under sec_507 by m and thus m will not be liable for any_tax imposed by sec_507 pursuant to sec_507 of the code transferees n and o will not be treated as newly created organizations will be treated as possessing the tax_attributes and characteristics of m pursuant n and o to sec_1_507-3 and of the regulations m’s transfers to n and o will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 of the code m’s transfers to n and o will not constitute any act of self-dealing under sec_4941 of the code by m n or o or any of their foundation managers as defined in sec_4946 upon m’s transfers to n and o they will each succeed to a portion of m’s excess qualifying distributions if any based upon each transferee foundation’s proportionate share of m’s total assets received and the record-keeping requirements of sec_4942 of the code will not apply to m during any period in which m has no assets other than certain contingent beneficial interests if any m’s transfers of all of its assets to n and o will not constitute taxable_expenditures under sec_4945 of the code m will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets to n and o because m will have thus disposed of all of its assets pursuant to sec_1_507-3 of the regulations and for purposes of chapter and sec_507 through of the code n and o will be treated as if each were m in the proportion that the fair_market_value of m’s assets less encumbrances transferred to each bears to the fair_market_value of m’s assets less encumbrances immediately before m’s transfers of the assets m and its foundation managers will not be required to file the annual information_return required under sec_6033 of the code for any_tax years following the tax_year in which the last transfers of all of m’s assets occur if during such subsequent tax years m will have neither legal nor equitable_title to any assets nor engages in any activities upon oe m’s dissolution m will required under sec_6043 to file its annual return for the year of such dissolution the legal accounting and other expenses if reasonable in amount incurred by m n and o in connection with this ruling_request and in carrying out the transfers of assets will be considered qualifying distributions under sec_4942 of the code on the basis that they have been made to achieve the charitable purposes of the grants for the same reason the payments of such costs and expenses wil not constitute taxable_expenditures under sec_4945 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director we are sending a copy of this ruling to your key district_director for exempt_organizations matters because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely bevatr v bock gerald v sack chief exempt_organizations technical branch
